DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 08/26/2021.  

Claims 1-5 are presented for examination. 

Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), and based on application # 19160426.3 filed in EUROPEAN PATENT OFFICE on 03/03/2019, which papers have been placed of record in the file. 

Information Disclosure Statement

3. 	The Applicants’ Information Disclosure Statement filed (08/26/2021) has been received, entered into the record, and considered.  


Drawings


4.	The drawings filed 08/26/2021 are accepted by the examiner.
Specification


5.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Descriptive Title Required
The title of the invention is not descriptive. The title should be as “specific as possible” 37 CFR 1.72 while not exceeding “500 characters in length”. The title should provide “informative value” and serve to aid in the “indexing, classifying, searching” and other Official identification functions. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP606.01

The abstract is objected to because it does not comply with MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



The abstract of the disclosure is objected to because the abstract appears to be written as if it were a claim and is not in narrative form.  See MPEP § 608.01(b).

Appropriate correction is required.   
Claim Objections

6.	Claim 5 and is objected to because of the following informalities:  
“the computer” should read “the computer system”; and 
“a method” should read “the method”.

Appropriate correction is required.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of “being deployable” (claim 1, line 3) renders the claim indefinite because it is unclear whether the functions in the claim is actually performed.

Dependent claims 2-5 are rejected for fully incorporating the deficiencies of their base claim.

To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §112 above is examined in anticipation of Applicant amending the claim so the claimed functions are performed by a computer.

Claim Rejections - 35 USC § 101


8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 5 recites a “computer program element”.  However, the claim fails to assert the program stored on a non-transitory computer-readable storage medium so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized. Since a computer program is merely a set of instructions capable of being executed by a computer without a non-transitory computer-readable storage medium needed to realize the computer program’s functionality, it is regarded as nonstatutory functional descriptive material. Accordingly, claim 5 fails to recite statutory subject matter under 35 U.S.C. 101.

To expedite a complete examination of the instant application, the claim rejected under 35 U.S.C. §101 above are further rejected as set forth below in anticipation of Applicant amending these claim to place it within the four statutory categories of invention.

Claim Rejections - 35 USC § 102

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devarakonda et al. (US 20130238780).

The Devarakonda reference was cited by Applicant in the IDS filed 08/26/2021.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

As to claim 1:
Devarakonda teaches a computer implemented method of scheduling a plurality of virtual machines for execution by a physical computing infrastructure, each virtual machine being deployable to a subset of the physical computing infrastructure to execute a computing task (paragraph 0009: a computer-implemented method is provided for determining risk associated with over-committing shared resources. In response to receiving a request to provision a new workload, a candidate mix of virtual machines is selected from plurality of virtual machines already running on a cloud infrastructure. A utilization profile is then created for an aggregate behavior of the candidate mix of virtual machines and a new virtual machine running the new workload; paragraph 0074: a computer implemented method… for determining risk associated with over-committing shared resources. In response to receiving a request to provision a new workload, a candidate mix of virtual machines is selected from plurality of virtual machines already running on a cloud infrastructure), the method comprising: 

determining, for each virtual machine, a subset of the physical computing infrastructure and a time period for deployment of the virtual machine, so as to schedule the plurality of virtual machines to execute to completion over an aggregate of all time periods (paragraph 0074: in response to receiving a request to provision a new workload, a candidate mix of virtual machines is selected from plurality of virtual machines already running on a cloud infrastructure. A utilization profile is then created for an aggregate behavior of the candidate mix of virtual machines and a new virtual machine running the new workload; Also, see Fig.7 and the associated discussion in paragraphs 0108-0119), 

wherein the determination is based on a mathematical optimization  of a risk function for each of the plurality of virtual machines corresponding to a relative risk that at least one virtual machine will fail to fully execute its task to completion (Abstract, paragraphs 0011, 0074: A risk inherent in over-commitment if the new workload is grouped with the candidate mix of virtual machines is determined, and whether that risk is acceptable; : The major risk in over-committing of physical resources is of course that aggregate usage of the over-committed resources by the hosted workloads exceeds the available physical capacity of shared resources of the provider's cloud infrastructure. If aggregate usage exceeds the available capacity, then in the best case, service response time of some or all requests of the hosted workloads may significantly degrade. In the worst case, the entire cloud infrastructure can crash).  

As to claim 2:
Devarakonda teaches the risk function is a function of a likelihood of failure of a task for a virtual machine and a relative impact of such failure, wherein the likelihood of failure is determined based on a probability that execution of the task will commence in accordance with the schedule, and based on a probability that execution of the task will complete in accordance with the schedule (paragraphs 0011, 0074, and 0086).  

As to claim 3:
Devarakonda teaches the mathematical optimization is further arranged to minimize  a quantity of resources in the physical computing infrastructure consumed to execute the virtual machines to completion over the aggregate time period (paragraphs 0011, 0074, also, see Fig.7 and the associated discussion in paragraphs 0108-0119).  

As to claim 4:
Devarakonda teaches (paragraphs 0057-0059) a computer system (computer system 112) including a processor (one or more processors or processor unit 116) and memory (system memory 128)  storing computer program code (instructions, such as program modules being executed by a computer system) for performing the steps of the method of claim 1.  

As to claim 5:
Devarakonda teaches (paragraphs 0058-0059) a computer program element comprising computer program code (instructions, such as program modules) to, when loaded into a computer system and executed thereon (instructions, such as program modules being executed by a computer system), cause the computer to perform the steps of a method as claimed in claim 1.   
Conclusion

10.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199